860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hugh Labeeb SALEEM aka Hugh Arthur Bean, Plaintiff-Appellant,v.Dr. Craig HUTCHINSON, Mr. Robert Brown, Defendants-Appellees.
No. 88-1547.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
Plaintiff Saleem moves for consideration of a delayed amended complaint on appeal from the district court's judgment dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At the time of the events described in his complaint, Saleem was a prisoner at the State Prison of Southern Michigan.  The defendants are a doctor at the prison and the director of the Michigan Department of Corrections.  Saleem alleges that the defendants prevented him from obtaining a transfer to an institution with a lower security classification.  In an affidavit accompanying his motion for summary judgment, the doctor indicated that he retained Saleem at the State Prison in order to be certain that his medical condition was stable.


3
The district court held that the Constitution does not prohibit transferring a prisoner between institutions, even if the transfer is to a prison where conditions are harsher.   Montayne v. Haymes, 427 U.S. 236, 242-43 (1976);  Meachum v. Fano, 427 U.S. 215, 226-28 (1976).  The court also held that the defendants were not deliberately indifferent to a serious medical need of Saleem.   Estelle v. Gamble, 429 U.S. 97, 104 (1976).  Finally, the district court concluded that Saleem's other challenges to his conditions of confinement were merely conclusory.   Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).


4
We agree with these conclusions of the district court.  Accordingly, the motion for consideration of a delayed amended complaint is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.